Opinion by
Judge Rogers,
Joseph T. Lawlor, Jr., sued Charlestown Township and the Commonwealth of Pennsylvania in trespass for damages on account , of injuries suffered by him when the car he was driving on a state highway skidded “head on into a tractor trailer.” Lawlor appeals from an order of the Court of Common Pleas of Chester County which granted the motion for summary judgment of Charles-town Township because there was no showing of a breach by the township of any duty owed to Lawlor. We affirm the order on the able opinion of the trial judge, the Honorable John E. Stively, Jr., reported at 38 D. & C. 3rd 96 (C.P Chester 1985).
Order
And Now, this 14th day of May, 1986, the order of the Court of Common Pleas of Chester County in the above-captioned matter is affirmed.